                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JAMES CARL KELLY,                                   Case No. 19-cv-00046-SI
                                   8                   Plaintiff,
                                                                                            ORDER TO SHOW CAUSE RE.
                                   9            v.                                          CONTEMPLATED DISMISSAL
                                  10    WARDEN, et al.,                                     Re: Dkt. No. 5
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          James Carl Kelly, an inmate at the Salinas Valley State Prison, filed this pro se civil rights

                                  14   action pursuant to 42 U.S.C. § 1983. Kelly has applied to proceed in forma pauperis pursuant to

                                  15   28 U.S.C. § 1915. The action is now before the court for consideration of Kelly’s in forma

                                  16   pauperis applications.

                                  17          A prisoner may not bring a civil action in forma pauperis under 28 U.S.C. § 1915 “if the

                                  18   prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought

                                  19   an action or appeal in a court of the United States that was dismissed on the grounds that it is

                                  20   frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the prisoner

                                  21   is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). Section 1915(g)

                                  22   requires that this court consider prisoner actions dismissed before, as well as after, the statute’s

                                  23   1996 enactment. Tierney v. Kupers, 128 F.3d 1310, 1311-12 (9th Cir. 1997).

                                  24          For purposes of a dismissal that may be counted under § 1915(g), the phrase “fails to state

                                  25   a claim on which relief may be granted” parallels the language of Federal Rule of Civil Procedure

                                  26   12(b)(6) and carries the same interpretation, the word “frivolous” refers to a case that is “‘of little

                                  27   weight or importance: having no basis in law or fact,’” and the word “malicious” refers to a case

                                  28   “filed with the ‘intention or desire to harm another.’” Andrews v. King, 398 F.3d 1113, 1121 (9th
                                   1   Cir. 2005) (citation omitted). Only cases within one of these three categories can be counted as

                                   2   strikes for § 1915(g) purposes, so the mere fact that Kelly has filed many cases in the federal

                                   3   courts does not warrant dismissal under § 1915(g). See id. Rather, dismissal of an action under §

                                   4   1915(g) should only occur when, “after careful evaluation of the order dismissing an [earlier]

                                   5   action, and other relevant information, the district court determines that the action was dismissed

                                   6   because it was frivolous, malicious or failed to state a claim.” Id.

                                   7             Andrews requires that the prisoner be given notice of the potential applicability of §

                                   8   1915(g), by either the district court or the defendants, but also requires the prisoner to bear the

                                   9   ultimate burden of persuasion that § 1915(g) does not bar pauper status for him. Id. at 1120.

                                  10   Andrews implicitly allows the court to sua sponte raise the § 1915(g) problem, but requires the

                                  11   court to notify the prisoner of the earlier dismissals it considers to support a § 1915(g) dismissal

                                  12   and allow the prisoner an opportunity to be heard on the matter before dismissing the action. See
Northern District of California
 United States District Court




                                  13   id. A dismissal under § 1915(g) means that a prisoner cannot proceed with his action as a pauper

                                  14   under § 1915(g), but he still may pursue his claims if he pays the full filing fee at the outset of the

                                  15   action.

                                  16             A review of the dismissal orders in Kelly’s prior prisoner actions reveals that he has had at

                                  17   least three such cases dismissed on the grounds that they were frivolous, malicious, or failed to

                                  18   state a claim upon which relief may be granted. The qualifying cases include: (1) Kelly v. Sao, E.

                                  19   D. Cal. No. 18-cv-484 DAD (dismissed for failure to state a claim); (2) Kelly v. Elit, E. D. Cal.

                                  20   No. 18-cv-019 DAD (dismissed for failure to state a claim and failure to prosecute when plaintiff

                                  21   did not file an amended complaint curing deficiencies identified in his complaint); and (3) Kelly v.

                                  22   Gyorky, E. D. Cal. No. 11-cv-2142 WBS (dismissed for failure to state a claim).

                                  23             In light of these dismissals, and because it does not appear that he was under imminent

                                  24   danger of serious physical injury when he filed this action, Kelly is ORDERED TO SHOW

                                  25   CAUSE in writing within thirty (30) days of this order, why his in forma pauperis application

                                  26   should not be denied and this action should not be dismissed pursuant to 28 U.S.C. § 1915(g). In

                                  27   the alternative to showing cause why the action should not be dismissed, Kelly may

                                  28
                                                                                           2
                                   1   avoid dismissal by paying the full $400.00 filing fee by the same deadline.

                                   2          IT IS SO ORDERED.

                                   3   Dated: June 27, 2019

                                   4                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                   5                                                   United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
